DETAILED ACTION
Applicants' claims amendments and arguments, filed November 19, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-2, 5-6, 11, 17, 19, and 21 are pending. Claim 21 remains withdrawn. A terminal disclaimer has been filed over U.S. Patent Nos. 10,154,948 and 10,555,883 as well as over U.S. Application No. 16/737,132. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 11, 17, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Rege (WO 2014/088572 – provided in IDS dated 2/15/2019). 
Rege teaches oral care formulations comprising zinc ions with fluoride ions have 
At the time of filing the instant application, one of ordinary skill in the art following the teaching of Rege would have found it prima facie obvious to choose from among the suitable components of Rege to arrive at the instant claims. MPEP 2143(I)(A).  Where, as here, the amounts instantly recited overlap or lie within ranges taught by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 


Obviousness Remarks
Applicants argue that Rege does not teach glycerin as the sole humectant with any reasonable expectation of success. 
Examiner disagrees. Rege teaches, “…the foregoing compositions comprising a humectant… e.g. comprising at least 20%, e.g., 20-40%, e.g., 25-35% glycerin”. Thus, Rege teaches a composition comprising a humectant wherein the humectant is 25-35% glycerin. As such, a skilled artisan following Rege would be motivated to choose glycerin as the (sole) humectant and, upon doing so, would have a reasonable 

Applicants submit that Rege does not indicate that simply “adding a foaming agent” is sufficient to overcome poor foaming in zinc-based oral care formulations. Thus, it is Applicants position that Rege is deficient because it does not address the problem of enhancing forming, and therefore could not be used to optimize foaming with any likelihood of success. Applicants previously argued that the deficiencies in the cited art turn most fundamentally on the fact that the cited art does not address the problem of enhancing foaming, and therefore could not be used to show a motivation to optimize the formulation to enhance that parameter with a reasonable likelihood of success. Without a teaching of the desired effect, optimizing a combination to provide that effect could not be obvious. Cf., Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346, 1356-1357 (Fed. Cir. 2013)(“The problem was not known, the possible approaches to solving the problem were not known or finite, and the solution was not predictable. Therefore, the claimed invention would not have been obvious to try to one of ordinary skill in the art. Indeed, ordinary artisans would not have thought to try at all because they would not have recognized the problem.”) Where a particular parameter (e.g., glycerin in particular amounts as sole humectant in a formulation comprising zinc oxide, zinc citrate, fluoride, and arginine, also in particular amounts) provides an effect which is different in kind and not merely in degree from the results of the prior art, the parameter is not recognized as “result-effective,” thus its optimization cannot be considered obvious. See, In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
	Examiner disagrees. As discussed above, Rege addresses the problem of foaming by adding a foaming agent. Thus, the problem is recognized by the prior art and the prior art also provides a solution to the problem. Examiner notes that the instant claims permit a foaming agent based on the use of the transition phrase “comprising”. Moreover, Applicants have not demonstrated an effect which is “different in kind and not merely in degree” from the prior art. Further, optimization was not necessary or used to demonstrate the prima facie case of obviousness. Thus, Applicants argument is unpersuasive. 

Applicants submit that Examiner has not demonstrated that Rege teaches or suggests that glycerin, at the amounts required by the claims, was a parameter that could be modified to provide improved foaming quality specifically in compositions comprising zinc citrate, zinc oxide and arginine. In other words, Applicants submit that Rege does not indicate that “adding a foaming agent” is sufficient to overcome poor foaming in zinc-based oral care formulations. 
Examiner disagrees. As discussed above, Rege teaches an oral composition comprising each of the instantly recited components in a range that overlaps with the range instantly recited. Thus, a prima facie case of obviousness has been established. Since no “foaming agent” or foam quality is instantly recited, the teaching of a foaming agent or a specific foam quality are not required to establish the present prima facie case of obviousness. Nonetheless, Rege teaches the inclusion of foaming agents (i.e. polyoxyethylene) which increase the amount and thickness of the foam generated 

Applicants argue that where a particular parameter (i.e. glycerin) provides an effect which is different in kind from that provided by the prior art, the parameter is not recognized as result effective, so optimization cannot be considered obvious. As such, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Since Rege explicitly teaches glycerin be present at 25-35%[0012],[0031], optimization is not relied upon to establish a prima facie case of obviousness. See MPEP 2144.05 (I) for obviousness of overlapping ranges.

Applicants argue that their data demonstrates unexpectedly improved foaming volume and clear practical significance. Examiner has not considered the surprising technical benefits of the combination of glycerin, arginine, zinc oxide and zinc citrate that are disclosed by the specification. Specifically, Applicants argue that they have demonstrated an unexpected improvement in foam volume and foam density perception citing formulas C, D and F of tables 1 and 2. 
Examiner disagrees. Applicants seem to be confusing the burdens, despite repeated explanations. The burden to establish a prima facie case of obviousness is on Examiner. This burden has been met as discussed above. The burden is on Applicants to demonstrate unexpected results. See MPEP 716. To overcome a prima facie case of obviousness, Applicants must demonstrate unexpected results which are both 

Applicants argue “Formulas C (Glycerin 26% by wt.) and D (Glycerin 35% by wt.) as having increased foam volume compared to Formula B (not Formula E or Formula A). Formula B contains the same amount of glycerin (i.e., 20% by wt.) as disclosed in all of exemplary formulations listed in Table 1 of Rege. However, the Examiner has not demonstrated a specific reason or motivation from Rege to increase the amount of glycerin above the 20% that is taught in Table 1 of Rege, while reducing or removing the sorbitol — much less that doing so would yield surprising and unexpected technical benefits in terms of foam volume and density that are demonstrated in the Applicant’s specification. Accordingly, as the Examiner has not demonstrated a reason or motivation to modify Rege —i.e., to use glycerin in an amount of 25-40% as sole surfactant, as required by the claimed invention — the amended claims are novel and inventive.

    PNG
    media_image1.png
    352
    404
    media_image1.png
    Greyscale
Examiner disagrees. Applicants point to Formulas C and D as having higher foam volumes than Example B, but provide no explanation or nexus to the pending claims. The amounts listed in the description of the composition do not add up to 100% (Formula A-51%, Formula B- 43%, Formula C-42%, Formula D-38%), and it is not clear if/which additional ingredients are present. Since fluoride is not listed as a component in any of the compositions, it appears none of the formulations tested fall within the scope of the pending claims. Further, it is noted that only Formula D has glycerin as the sole humectant. Applicants have the burden of explaining the unexpected results and Applicants have not explained how disclosing only 38% of a single composition could be considered to provide an unexpected result over the cited prior art, particularly when the prima facie case of obviousness, their argument for unexpected results is found unpersuasive. 

Applicants argue that a trend is established by using the “net humectant” in formulas A-D. The amount of “net humectant” is tightly controlled for, and merely ranges from 34-35.1 on the high end. Given the small differences in new humectant percentage, Applicants data should be sufficient to show a trend to increased foam volume and density as the amount of glycerin is adjusted. 
Examiner disagrees. Based on Applicants argument, it is not clear whether the alleged trend is based on the amount of glycerin or the “net humectant”. Regardless, Examiner is unable to find any trend in the data. Where only 38-51% of the components in the compositions tested are reported, no conclusions can be drawn. For example, a skilled artisan would expect more foaming where a foaming agent is present in the unreported 49-62% of the tested compositions.  It is also noted that Applicants have not compared the test data to the closest prior art as set forth in 716.02(b)(III). As such, Applicants have not met their burden to demonstrating unexpected results. Applicants argument is found unpersuasive. 

Applicants allege that Examiner has not indicated why Applicants results with respect to improved foaming observed would have been expected or predicted with the inclusion of glycerin at the amount instantly recited, so the rejection should be withdrawn. 
prima facie case of obviousness is established. Applicants have the burden of establishing an unexpected result using objective evidence. MPEP 716.01(a). Applicants counsel has declared that foaming is “improved” in the tested compositions. However, Applicants have not compared these compositions to the prior art compositions, so it is not clear what the tested compositions are improved relative to. Attorney arguments cannot take the place of evidence. See MPEP 716.01(c). Further, Applicants have only reported a fraction of what is contained in these tested compositions (Table 1). Thus, Applicants have not met the burden placed on them by MPEP 716.02(b), so their argument for unexpected results is unpersuasive. 

Applicants previously argued that under Unigene Laboratories, Inc. et al. v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), sets forth a lead-modification analysis similar to that involving novel compounds and implies that such an analysis is required for determining obviousness. Applicants submit that it is unlikely that a skilled artisan would have turned to Rege as a logical starting reference given Rege is drawn to enhanced zinc and fluoride availability rather than improved foam volume and density. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagreed. Unigene is not the applicable standard for determining the obviousness of a claimed composition. The applicable case law for determining whether KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See e.g. MPEP 2141-2145. Under KSR, combining prior art elements accordingly to known results to yield a predictable result is prima facie obvious. See MPEP 2143. Here, Applicants have done nothing more than predictably combined the elements taught by Rege. Examiner notes that the instant claims are drawn to a composition of matter and do not recite or require improved foam volume and density.


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612